Citation Nr: 1544416	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-10 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including as due to service-connected sinusitis.

2.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome and gastroesophageal reflux disease (GERD), including as due to an undiagnosed illness.

3.  Entitlement to a disability rating greater than 30 percent for osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to August 2007, including in combat in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claims of service connection for obstructive sleep apnea, including as due to service-connected sinusitis, and for irritable bowel syndrome, including as due to an undiagnosed illness.  The RO also assigned staged ratings of 100 percent effective September 7, 2010, based on the need for surgical or other treatment necessitating convalescence and a 30 percent rating effective October 1, 2011, for the Veteran's service-connected osteoarthritis of the left hip.  The Veteran disagreed with this decision in January 2012 with respect to the denial of service connection for obstructive sleep apnea and for irritable bowel syndrome and with respect to the 30 percent rating assigned for service-connected osteoarthritis of the left hip.  He perfected a timely appeal in April 2014.  A videoconference Board hearing was held at the RO in January 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, including the Veteran's hearing testimony, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

Although the Veteran lives within the jurisdiction of the RO in New York City, New York, he is employed by a Veterans Service Organization co-located at that VA facility.  Accordingly, the RO in Newark, New Jersey, has jurisdiction over this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Newark, New Jersey).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred obstructive sleep apnea and a gastrointestinal disability (which he characterized as irritable bowel syndrome) during active service.  He alternatively contends that his service-connected sinusitis caused or aggravated (permanently worsened) his obstructive sleep apnea.  He also alternatively contends that he incurred irritable bowel syndrome as a result of an undiagnosed illness experienced while he was deployed to the southwest Asia theater of operations during the Persian Gulf War.  He finally contends that his service-connected osteoarthritis of the left hip is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for obstructive sleep apnea and a gastrointestinal disability, the record evidence reflects that the Veteran has current diagnoses of both of these disabilities.  For example, his post-service VA outpatient treatment records indicate that he experiences a gastrointestinal disability (variously diagnosed as abdominal pain, rule-out colitis, irritable bowel syndrome, and GERD).  Although it is not entirely clear from a review of the record evidence, it appears that, after being seen by a VA gastroenterologist in 2008 and starting on Metamucil, his gastrointestinal symptoms may have resolved.  The Board notes in this regard that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran testified at his January 2015 Board hearing that, although he had not seen his VA treating clinician for treatment of gastrointestinal problems in more than 1 year, he was taking several over-the-counter medications to treat his current gastrointestinal symptoms (which he attributed to a diagnosis of irritable bowel syndrome).  See Board hearing transcript dated January 15, 2015, at pp. 3-5.  The record evidence also reflects that the Veteran served in the southwest Asia theater of operations during the Persian Gulf War and service connection is in effect for sinusitis.  To date, however, the AOJ has not scheduled the Veteran for appropriate examinations to determine the nature and etiology of either of these disabilities.  The Board notes in this regard that VA's duty to assist under the VCAA includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his obstructive sleep apnea, including as due to service-connected sinusitis, and his claimed gastrointestinal disability, to include irritable bowel syndrome and GERD, including as due to an undiagnosed illness.

With respect to the Veteran's increased rating claim for osteoarthritis of the left hip, the Board notes that he was examined most recently for this disability in February 2012.  The Veteran testified before the Board in January 2015 that his service-connected osteoarthritis of the left hip had worsened since his most recent VA examination.  See Board hearing transcript dated January 15, 2015, at pp. 9-10.  The Board again notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in February 2012, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected osteoarthritis of the left hip.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for obstructive sleep apnea or for irritable bowel syndrome since his service separation.  Ask him to identify all VA and non-VA clinicians who have treated him for his service-connected osteoarthritis of the left hip in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected sinusitis caused or aggravated (permanently worsened) his obstructive sleep apnea, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred obstructive sleep apnea during active service or, alternatively, his service-connected sinusitis caused or aggravated (permanently worsened) his obstructive sleep apnea.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his gastrointestinal disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any gastrointestinal disability, to include irritable bowel syndrome and GERD, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a gastrointestinal disability, to include irritable bowel syndrome and GERD, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gastrointestinal disability, to include irritable bowel syndrome and GERD, if diagnosed, is a sign or symptom of an undiagnosed illness initially experienced while the Veteran was deployed to the southwest Asia theater of operations during the Persian Gulf War.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran's service personnel records show that he had active service in the southwest Asia theater of operations during the Persian Gulf War.  The examiner also is advised that the Veteran contends that he incurred a gastrointestinal disability (which he characterized as irritable bowel syndrome) during active service.  The examiner finally is advised that the Veteran contends that an undiagnosed illness initially experienced while he was deployed to the southwest Asia theater of operations in the Persian Gulf War caused or contributed to his gastrointestinal disability.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected osteoarthritis of the left hip.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected osteoarthritis of the left hip is manifested by moderately severe residuals of weakness, pain, or limitation of motion.  The examiner also is asked to state whether the Veteran's service-connected osteoarthritis of the left hip is manifested by markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  The examiner finally is asked to state whether the Veteran's service-connected osteoarthritis of the left hip is manifested by painful motion or weakness such as to require the use of crutches following implantation of prosthesis.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran had left hip replacement surgery in September 2010.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

